— Judgment, Supreme Court, New York County (Leslie Crocker Snyder, J.), rendered July 18, 1989, convicting defendant, upon his plea of guilty, of two counts of conspiracy in the second degree, two counts of criminal sale of a controlled substance in the first degree, two counts of criminal possession of a controlled substance in the first degree, one count of criminal sale of a controlled substance in the second degree, one count of criminal possession of a controlled substance in the second degree, and one count of criminal possession of a weapon in the fourth degree, and sentencing him to concurrent indeterminate terms of imprisonment of 8-Vs to 25 years, 15 years to life, 15 years to life, 8-Vs years to life, 8-Vs years to life and one year, respectively, unanimously affirmed.
The police detective’s lineup identification of defendant was not tainted by her previous identification of a photograph of defendant taped on a blackboard in the room where she was assigned to work, since the photograph had not been presented to her for the purpose of identifying defendant as the perpetrator of a crime (see, People v Gissendanner, 48 NY2d 543, 552). Rather, the detective’s identification of defendant’s photograph was a spontaneous recognition of a man she had observed participating in an undercover drug purchase only days before. Such chance viewings are not the product of any suggestive or improper police conduct (see, People v Casanova, 124 AD2d 813). Concur — Milonas, J. P., Rosenberger, Kupferman, Ross and Smith, JJ.